16 So.3d 312 (2009)
Alvin Leon ANDERSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1648.
District Court of Appeal of Florida, First District.
August 28, 2009.
Alvin Leon Anderson, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Alvin Leon Anderson seeks a belated appeal of a judgment and sentence rendered on December 10, 2008, in Walton County Circuit Court case number 07-CF-000954. Implementing the procedure we recently adopted in Staley v. State, 12 So.3d 778 (Fla. 1st DCA 2009), we relinquished jurisdiction to the lower tribunal with directions to appoint a special master and conduct such proceedings as were necessary to issue a written report and recommendation concerning petitioner's entitlement to a belated appeal. We take this opportunity to commend the special master, Judge Kelvin C. Wells, the Office of the State Attorney, and counsel appointed for purposes of representing petitioner at the evidentiary hearing below for their conscientious efforts to discharge their respective obligations in an expedient and efficient fashion. Consistent with the special master's findings and his recommendation, the petition seeking belated appeal is granted, and upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent him on appeal.
HAWKES, C.J., WOLF and BROWNING, JJ., concur.